DETAILED ACTION
Response to Arguments
Applicant's arguments, pg. 7, filed 1/21/2022 regarding the status of the claims have been fully considered. Claims 1, 12, and 14 are amended and claims 1-6, and 8-20 are pending. 
Applicant's arguments, pg. 7-8, filed 1/21/2022 regarding the rejection of claims 1-5 and 8-18 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations. With respect to the newly amended claims, the applicant argues: 
Oran is silent as to the claimed element of "wherein if a predetermined threshold number of request are received from a multiple of client devices in different regions, unicast transmission is automatically selected" because Oran does not teach or suggest anything related to device regions being considered a factor when selecting unicast or multicast transmission. At best, Oran describes a simple threshold scheme and separately states generically that nodes can be used to divide servers (see para. [0017]). There is no teaching or suggestion in Oran of the claimed element of "wherein if a predetermined threshold number of request are received from a multiple of client devices in different regions, unicast transmission is automatically selected."

	In response to Appellants’ arguments to the newly amended limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id. at 419. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Id. at 420.
In order to address the newly amended limitations, the examiner will rely on the prior art of record (i.e., Oran) and further rely on newly found prior art reference(s). For example, Oran teaches “[0016] A retransmission server is alternatively referred to as a repair point 16 and receives and caches the media packets 22 sent to the receivers 50 by media server 14. Any of the receivers 50 that do not successfully receive any of the media packets 24, sends an associated NACK message 26 back to the retransmission server 16. The retransmission server 16 uses a hybrid packet repair scheme 20 to dynamically send different types of unicast retransmission packets 32, multicast retransmission packets 34, and/or FEC packets 36 according the characteristics of the NACKs 26 received back from the receivers 50.” See also para 46-55 with respect to a predetermined threshold number of requests from client devices to determine whether to retransmit packets using unicast or multicast wherein Oran teaches dynamically sending repair packets comprising unicast or multicast transmission comprises data on receiver population to determine NACK Density establishes a threshold for determining whether the lost packets are candidates for unicast or multicast retransmission e.g., unicast utilized when only one receiver is interested in a packet signifies a low threshold, but see also para 57-59 disclosing a high NACK Density such that too high of a threshold aborts multicast retransmission when the bandwidth pool is exhausted such that utilizing multicast transmission indicating the optimal number of receivers also corresponds to a threshold calculation. Oran teaches “The retransmission server 16 uses the RTCP reports 58 to estimate the population of receivers 50 that are "homed" on retransmission server 16 for repairs. This receiver population is dynamic and approximate since receivers come and go, RTCP-Receiver Report packets may be lost, and mapping of receivers 50 to repair points can change.” Oran para 30-40 further teaches that dynamically altering between unicast and multicast depends on the threshold number of repair packets to be transmitted or the number or receivers receiving the repair packets. More importantly, Oran teaches the receivers 50 in Fig. 1 are remotely located and divided by remotely located Nodes 1 to 4 that are understood as servicing different regions. Whereas Oran teaches utilizing unicast retransmission when a low NACK density is determined (i.e., understood as a low receiver population threshold as discussed in para 52, 57) but Oran does not explicitly state that unicast transmission is utilized when a predetermined threshold number of request are received from a multiple of client devices in different regions. See also Oran teaches:
[0017] An error or lost packet refers to any media packet 24 that is not successfully received by one of the intended receivers 50 within an expected time period. A correlated error refers to different packet losses that are related to each other. For example, all of the packet losses identified by receivers 50 connected to node 44 may be due to the same packets being dropped somewhere between node 42 and node 44. Correlated errors can be due to losses/outages on the backbone/regional network upstream of repair point 16. Correlated errors can also be due to losses/outages on the shared links/tunnels 54 through the packet network 40 connecting to the access links 56 for receivers 50. Other correlated errors may relate to common-mode losses on the individual access links 56 due to crosstalk or external impulse events like a lightning strike.	
All things considered, regarding the newly amended limitation (i.e., wherein if a predetermined threshold number of request are received from a multiple of client devices in different regions, unicast transmission is automatically selected) based on the broadest reasonable interpretation of the claim, the claim does not explicitly recite that the requests from different regions correspond to the same data requested. Based on the teachings of Oran, A person of ordinary skill in the art would reasonably infer an embodiment wherein a low population number of receivers requesting data in one region serviced by Node 4 is different from the data requested by a low population number of receivers in Node 3 region. Therefore, based on the teachings of Oran, a reasonable inference is that a low number of receivers in two regions, that does not meet a multicast threshold in reach region, would require the retransmission of each requested data to be performed using unicast. 
In an analogous art, Chuah teaches that a retransmission server is able to selectively transmit to cells within the multicast area which contain members of a multicast group(cell sites are referred to as Node Bs) and wherein the teachings of Chuah reiterate that utilizing different cells is to avoid clogging up the network with multiple transmissions of the same data. See Chuah col. 4:62-67 to col. 5:1-16. More importantly, Chuah teaches utilizing a threshold of receivers to determine whether multicast will be utilized in a particular group (col. 5:27-43) or unicast mode (col.6:5-25). Therefore, based on the combined teachings of Oran and Chuah, a person of ordinary skill in the art would have reasonably inferred that different groups of users can be serviced by different Nodes and further that each different group may be monitored to identify the retransmission requests from the different groups of users to determine whether unicast or multicast retransmission will be utilized. The examiner will address the newly amended limitations with the findings of fact cited supra relating to the teachings of Oran and Chuah. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 and 1/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In dependent claim 13 which further depends from claim 11, the claim recites “means for transmitting said outgoing data stream” and wherein the applicant’s specification states “According to a second aspect of the inventive concept, there is provided a node in a communication network comprising means for performing a method according to the present inventive concept. It may further comprise means for transmitting the outgoing data stream, e.g. a transmitter.” As such, the means is interpreted as structure corresponding to a “transmitter.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Chuah et al., US 7,894,468B2 (hereafter Chuah) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu) and in further view of Sachs; Joachim et al. US 20060154603 A1 (hereafter Sachs).
Regarding claim 1, “a method for transmitting a data stream from a server to at least two client devices comprising: for at least one outgoing data stream: transmitting said data stream to said at least two client devices” Oran teaches (Fig. 2 server 14 transmitting media stream 24 to at least a plurality of receivers 50 as discussed in para 14-15, 26-29): Regarding “buffering a predetermined portion of said data stream in a shared buffer” Oran teaches (Fig. 2 elements 24A are cached packets of media stream 24 transmitted to at least a plurality of receivers 50 as discussed in para 16-17, 23 – buffering stream packets 24 in element buffer 16 and wherein para 41-45 disclose a predetermined portion of data corresponds to packets within a certain time window); “wherein upon receiving per client requests for retransmission of data from one of said at least two client devices: retransmitting requested data from said shared buffer to each of the at least two client devices, wherein retransmitting is performed as unicast or multicast transmission, and wherein if a predetermined threshold number of request are received from a multiple of client devices in different regions, unicast transmission is automatically selected” Oran (para 44 teaches buffer 16 waits for several NACKs 26 to arrive from a plurality of receivers 50 before retransmitting media stream data) but does not explicitly state that one request for retransmission results in the retransmission to devices that do not transmit a NACK message; Oran teaches “[0016] A retransmission server is alternatively referred to as a repair point 16 and receives and caches the media packets 22 sent to the receivers 50 by media server 14. Any of the receivers 50 that do not successfully receive any of the media packets 24, sends an associated NACK message 26 back to the retransmission server 16. The retransmission server 16 uses a hybrid packet repair scheme 20 to dynamically send different types of unicast retransmission packets 32, multicast retransmission packets 34, and/or FEC packets 36 according the characteristics of the NACKs 26 received back from the receivers 50.” See also para 46-55 with respect to a predetermined threshold number of requests from client devices to determine whether to retransmit packets using unicast or multicast wherein Oran teaches dynamically sending repair packets comprising unicast or multicast transmission comprises data on receiver population to determine NACK Density establishes a threshold for determining whether the lost packets are candidates for unicast or multicast retransmission e.g., unicast utilized when only one receiver is interested in a packet signifies a low threshold, but see also para 57-59 disclosing a high NACK Density such that too high of a threshold aborts multicast retransmission when the bandwidth pool is exhausted such that utilizing multicast transmission indicating the optimal number of receivers also corresponds to a threshold calculation. Oran teaches “The retransmission server 16 uses the RTCP reports 58 to estimate the population of receivers 50 that are "homed" on retransmission server 16 for repairs. This receiver population is dynamic and approximate since receivers come and go, RTCP-Receiver Report packets may be lost, and mapping of receivers 50 to repair points can change.” Oran para 30-40 further teaches that dynamically altering between unicast and multicast depends on the threshold number of repair packets to be transmitted or the number or receivers receiving the repair packets. 
	More importantly, Oran teaches the receivers 50 in Fig. 1 are remotely located and divided by remotely located Nodes 1 to 4 that are understood as servicing different regions. Whereas Oran teaches utilizing unicast retransmission when a low NACK density is determined (i.e., understood as a low receiver population threshold as discussed in para 52, 57) but Oran does not explicitly state that unicast transmission is utilized when a predetermined threshold number of request are received from a multiple of client devices in different regions. See also Oran teaches:
[0017] An error or lost packet refers to any media packet 24 that is not successfully received by one of the intended receivers 50 within an expected time period. A correlated error refers to different packet losses that are related to each other. For example, all of the packet losses identified by receivers 50 connected to node 44 may be due to the same packets being dropped somewhere between node 42 and node 44. Correlated errors can be due to losses/outages on the backbone/regional network upstream of repair point 16. Correlated errors can also be due to losses/outages on the shared links/tunnels 54 through the packet network 40 connecting to the access links 56 for receivers 50. Other correlated errors may relate to common-mode losses on the individual access links 56 due to crosstalk or external impulse events like a lightning strike.	
All things considered, regarding the newly amended limitation (i.e., wherein if a predetermined threshold number of request are received from a multiple of client devices in different regions, unicast transmission is automatically selected) based on the broadest reasonable interpretation of the claim, the claim does not explicitly recite that the requests from different regions correspond to the same data requested. Based on the teachings of Oran, A person of ordinary skill in the art would reasonably infer an embodiment wherein a low population number of receivers requesting data in one region serviced by Node 4 is different from the data requested by a low population number of receivers in Node 3 region. Therefore, based on the teachings of Oran, a reasonable inference is that a low number of receivers in two regions, that does not meet a multicast threshold in reach region, would require the retransmission of each requested data to be performed using unicast. 
In an analogous art, Chuah teaches that a retransmission server is able to selectively transmit to cells within the multicast area which contain members of a multicast group(cell sites are referred to as Node Bs) and wherein the teachings of Chuah reiterate that utilizing different cells is to avoid clogging up the network with multiple transmissions of the same data. See Chuah col. 4:62-67 to col. 5:1-16. More importantly, Chuah teaches utilizing a threshold of receivers to determine whether multicast will be utilized in a particular group (col. 5:27-43) or unicast mode (col.6:5-25). Therefore, based on the combined teachings of Oran and Chuah, a person of ordinary skill in the art would have reasonably inferred that different groups of users can be serviced by different Nodes and further that each different group may be monitored to identify the retransmission requests from the different groups of users to determine whether unicast or multicast retransmission will be utilized. 
Regarding “and removing buffered data from said shared buffer based on received acknowledge of the retransmission from the one of said at least two client devices” Oran Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. Whereas Oran does not explicitly disclose “based on received acknowledge of the retransmission from the one of said at least two client devices”, a person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data. 
Whereas Oran does not specifically use the term “removing” “at least one of said at least two client devices”, in an analogous art, Simu col. 2:61-67 to col. 3:1-43 teaches continuous repair and states that the sender keeps data it has read from disk and sent out on the network in a read cache in memory until all receivers have acknowledged its reception. This prevents a sender from having to go back and re-read data from disk when packet loss is signaled which a person of ordinary skill would reasonably infer that packet loss is signaled for a requested retransmission, the sender accesses said cache in memory for performing the retransmission. As such, Simu teaching that transmitted data is kept in read cache until all receivers have acknowledged its reception means that it is removed from cache after the qualifier is met (i.e., all receivers have transmitted acknowledgments indicated transmitted data has been received).  Therefore, according to the prior art, each device transmits an acknowledgment message when a transmission is successful and packet loss is signaled and corrected based on a received acknowledgement. In particular, Simu col. 3:3-6 teaches that “The sender keeps data it has read from disk and sent out on the network in a read cache in memory until all receivers have acknowledged its reception. This prevents the sender from having to go back and re-read data from disk when packet loss is signaled.” However, Simu also recognizes that and “the ascp-mc sender will not wait for full reception of the entire window by all receivers. If the window (cache) reaches a configurable maximum size, the window is just moved along and new data is sent, potentially leaving some receivers behind with losses. These are repaired later on during the out-of-window repair phase.” Whereas Simu does not explicitly state that one request for retransmission results in the retransmission to devices that do not transmit a NACK message, a person of ordinary skill in the art would have reasonably inferred a variation of the teachings of Simu and Oran wherein missing packets transmitted to receivers requesting repair packet are deleted from cache memory if either all the receivers have transmitted an acknowledgement or depending on the window cache reaching a configurable maximum size, not waiting until all receivers have acknowledged its reception and possibly addressing missing packets in an OOW repair. Therefore, based on the teachings of Simu and Oran, the limitation which only requires a received acknowledge of the retransmission from one of two client devices requesting a retransmission are obvious in view of the combination of Simu and Oran. 
More importantly, prior art made of record but not relied upon establishes well known elements relating to retransmission of lost packets. The prior art establishes that acknowledgments transmitted to confirm the reception of retransmissions are well known. Thus, the combination of elements claimed by the applicant are rendered obvious based on the teachings of the prior art of record and the reasonable inferences that a person of ordinary skill in the art would have made in view of the teachings of the prior art of record.  For example, see Van Caenegem; Tom US 20110242966 A1 disclosing retransmission acknowledgments known in the art of packet-switched work and stating “…[0004] Retransmission is the resending of data packets which have been either lost or corrupted, and relies on: [0005] checksums (or alike) for checking the integrity of the received information, [0006] acknowledgments, that is to say explicit receipts from the receiver towards the sender through some return channel, and [0007] retransmission of missing or damaged packets (initiated by the sender or the receiver). [0008] Retransmission implies that a copy of each outstanding packet (i.e., not yet acknowledged) is kept at the sender side for further retransmission, if any. [0009] There are several forms of retransmission strategies, most noticeably: [0010] Selective Acknowledgment (SACK): the receiver explicitly notifies the sender which packets, messages, or segments were received correctly, and by the way which packets were not. [0011] Cumulative Acknowledgment: the receiver acknowledges a packet, message, or segment as being received correctly, which acknowledgment implying that all previous packets were received correctly too. Transport Control Protocol (TCP) uses cumulative acknowledgment. [0012] Negative Acknowledgment (NACK): the receiver explicitly notifies the sender which packets, messages, or segments were received incorrectly and thus are to be retransmitted.”

The deficiencies of Oran and Simu are further rendered obvious based on the teachings of Sachs (i.e, one request for retransmission results in the retransmission to devices that do not transmit a NACK message  wherein Sachs teaches that retransmission of packets is transmitted to a receiver device transmitting a NACK message in combination with any receiver device that has a missing acknowledgement (para 17, 20, 24, 33, 52, 56, 60: whether a data block is erroneous and to send status indications to the transmitter whether a data block is correctly received. The status indications can identify either erroneous or correctly received data blocks or both. According to the status indications, the transmitter performs retransmissions of erroneous data blocks and, optionally, data blocks for which status indications are missing.)). As such, a person of ordinary skill in the art would reasonably infer that a message for retransmission (i.e., NACK) is different from a missing ACK/not acknowledged message but based on the teachings of Sachs, a person of ordinary skill in the art would have appreciated the obvious benefit of retransmitting packets to a receiver device sending a NACK message resulting from erroneous or lost packets simultaneously with a receiver device that has a missing a missing ACK/not acknowledged message.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran’s invention for using a shared “cache” (defined as temporary storage) for retransmitting packet data to a group of requesting receivers missing the same information in a hybrid mode comprising unicast and multicast retransmission based on a certain number of requesting receiver devices in a region/area serviced by a Node and by further incorporating known elements of Chuah’s invention for retransmission of receiver requested packets comprising grouping receivers into regions/areas serviced by different nodes for each region/area and determining thresholds for the number of receivers requesting retransmission of data in order to determine the appropriate mode of transmission of a hybrid transmission mode comprising unicast and/or multicast. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran and Chuah’s invention for retransmitting packet data, using a shared “cache” (defined as temporary storage), to a group of requesting receivers by further incorporating known elements of Simu’s invention for utilizing a shared cache for retransmitting packet data to a group of requesting receivers missing the same information and wherein the cache is cleared of the retransmission packets until all receivers have acknowledged its reception in order to limit buffer memory usage after ensuring that the buffered retransmission content will not be required for retransmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran, Chuah and Simu’s invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and then removing packet data from cache after the retransmitted packet data is no longer necessary based on received acknowledgements from any one of a plurality of receiver devices by further incorporating known elements of Sachs invention for retransmitting packets to a receiver device sending a NACK message resulting from erroneous or lost packets simultaneously with a receiver device that has a missing a missing ACK/not acknowledged message in order to account for round-trip times of messages or lost messages between transmitter and receiver.
Regarding claim 2, “wherein said step of buffering is performed on payload data of said data stream and/or client shared header data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches buffering is performed on payload data of said data stream (Oran para 27).
Regarding claim 3, “wherein said outgoing data stream is transported using unicast or multicast with individual client requests for retransmissions” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34).
Regarding claim 4, is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein “wherein when said method is concerned with video distribution using multicast” is further disclosed in Oran para 0022;  see also Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions).
Regarding claim 5, “wherein unicast-or multicast transmission is automatically selected based on if there is a network installation with native layer 1 or layer 2 L1/L2 multicast” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches para 24 – using multicast transmission when multicast is available; The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission and wherein a person of ordinary skill in the art would have understood that a dynamic selection corresponds to an automatic selection.
Regarding claim 8, “wherein payload data is buffered in a dedicated memory instead of a cache or a primary memory of said server” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches Fig. 2 elements 24A are cached packets of media stream 24 transmitted to at least a plurality of receivers 50 as discussed in para 16-17, 23 – buffering stream packets 24 in element buffer 16 and wherein para 41-45 disclose a predetermined portion of data corresponds to packets within a certain time window; Oran Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. A person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data.  As such, as the packets are no longer made available based on a particular window, a person of ordinary skill in the art would have understood the payload data to be stored in a dedicated memory.
Regarding claim 9, “further comprising constructing packets comprising requested data from said shared buffer and per client information selected from a list of header unique destination data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches use of RTP sessions for transmission of packets (para 26-29, 62) and wherein the Examiner takes Official Notice that RTP sessions utilized header unique destination data (See e.g., Oran; David R. et al. US 7940644 B2).
Regarding claim 10, “wherein said step of removing buffered data is performed based on received acknowledge from all client devices” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Oran and Simu disclose waiting for an acknowledgement from all the receivers within a specified window before advancing the window (see Oran teaches Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. A person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data. Whereas Oran does not specifically use the term “removing”, in an analogous art, Simu teaches an invention for multicast bulk transfer for retransmitting repair packets using a time window such that when the time window has expired, then the buffer data is discarded (col. 8:13-67).
Regarding claim 11, “wherein a timer or time stamps distributed in the data stream is utilized to determine that if the time of interest of buffered data has passed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches using the time corresponding to an earliest unicast transmission and the latest unicast transmission to calculated a particular expiration time period and corresponds to a timer (see Oran para 41-45).
Regarding claim 12, “a node in a communication system arranged for node to node communication…” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran’s disclose is interpreted to comprise a node (i.e., “any other network processing device that directs packet 24 to different receivers) See Oran para 14 teaches FIG. 1 shows an Internet network 12 that includes a packet switched network 40 that includes multiple different nodes 42-48. The nodes 42-48 may be routers, switches, gateways, call accumulators, or any other network processing device that directs packets 24 to different receivers 50. A media server 14 outputs one or more media streams 22 that each include a sequence of media packets 24. The media server 14 could store the media locally or receive the media from another server or media source via another network, satellite, cable, or any other communication media. A person of ordinary skill in the art would have reasonably inferred that the elements disclosed by the prior art as nodes comprise memory and processors and claimed which are typical components of computer equipment nodes.
Regarding claim 13, “The node, according to claim 12, further comprising means for transmitting said outgoing data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 12 wherein Oran teaches nodes may be routers, switches, gateways, call accumulators, or any other network processing device that directs packets 24 to different receivers 50 and wherein the Examiner takes Official Notice that nodes as understood in the art comprise transmitters where the prior art of record teaches the data is “transmitted.”
Regarding claim 14, “A non-transitory computer readable storage medium storing computer-readable instructions executable by at least one processor…”, the non-transitory computer readable media claims 14, the claim is grouped and rejected with the method claim 1 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding claim 15, “wherein said step of buffering is performed on payload data of said data stream and/or client shared header data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches para 27 - The multicast retransmissions 34 can be sourced by the same retransmission server 16 at the same source address as the feedback target address for the main multicast RTP session. However, a different destination group address is used. Receivers 50 participating in the repair scheme join or leave this multicast group at the same time they join or leave the main multicast RTP session. This multicast repair session is used for both sending the multicast retransmission packets 34 using the RTP retransmission payload format and for sending FEC repair packets 36 using the native payload type for an in use FEC scheme. The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session. A person of ordinary skill in the art would have understood that the retransmission data stored in the cache is on payload data.

Regarding claim 16, “wherein said outgoing data stream is transported using unicast or multicast with individual client requests for retransmissions” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34).
Regarding claim 17, “wherein when said method is concerned with video distribution using multicast” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34; para 25 downstream primary multicast stream 22).
Regarding claim 18, “wherein unicast- or multicast transmission is selected based on if there is a network installation with native layer 1 or layer 2, L1/L2, multicast” is further rejected on obviousness grounds as discussed in the rejection of claim 1 and 5 wherein Oran further teaches para 24 – using multicast transmission when multicast is available; The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission.

Claims 6 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Chuah et al., US 7,894,468B2 (hereafter Chuah) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu) and in further view of Sachs; Joachim et al. US 20060154603 A1 (hereafter Sachs) and in further view of Meyer; Michael et al. US 20060168504 A1 (hereafter Meyer).
Regarding claim 6, “determining that said multicast transmission uses L1/L2 multicast in at least one subnetwork; determining that said multicast transmission does not use L1/L2 multicast between different subnetworks; determining that requests for retransmission from client devices connected to the different subnetworks have been received; and automatically selecting multicast transmission” Oran teaches that the type of transmission utilized is dynamic wherein para 24 teaches using multicast transmission when multicast is available; the two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 further teaches retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission. However, Oran does not specifically reference the “subnetwork but not between subnetworks” as claimed. 
In an analogous art, Meyer teaches an invention for retransmission of erroneous data wherein a protocol stack with many layers can be implemented in any layer including the L2 layer (para 37, 40-41 - Every transmitter ST, ST' receives service data units (SDU) from a higher protocol layer or from an interworking function and transmits them in one or more protocol data units (PDU) to the corresponding protocol layer of the receiver SR, SR', SR''. In the example, the protocol stack comprises a physical layer L1, a link layer L2, a convergence protocol CP for the wireless link WL, the Internet Protocol IP, the User Datagram Protocol UDP and the Real Time Protocol RTP, which receives the data from the application at the transmitter ST and forwards it to the application at the receiver SR, SR''. Data is transmitted over links in the networks FN1, FN2 including wireless link WL, which may all introduce errors into the transmitted data, e.g. if packets are dropped due to congestion in a network FN1, FN2 or due to a transmission error on the wireless link WL. To recover from the errors, the ARQ protocol applies the proposed method. If several ARQ protocols are present, it is possible that several protocol layers perform the proposed method, e.g. both the transport layer and the link layer. The level of reliability requested by the application is mapped to a reliability threshold at the protocol layer applying the proposed method. The reliability threshold corresponds to the acceptable level of errors and is below the value corresponding to error-free data, e.g. below 100% if the reliability threshold represents the required fraction of correct data. If several protocol layers perform the method, the thresholds may differ for the layers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran, Chuah, Simu, and Sachs’ invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and then removing packet data from cache after the retransmitted packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Meyer’s invention for retransmitting packet data to a group of requesting receivers missing information from a shared cache and wherein L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks in order to use a proposed protocol adapted to the requirements of a plurality of applications. 

Regarding claim 19, “wherein if said multicast transmission uses L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks” Oran teaches that the type of transmission utilized is dynamic wherein para 24 teaches using multicast transmission when multicast is available; the two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 further teaches retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission. However, Oran does not specifically reference the “subnetwork but not between subnetworks” as claimed. 
In an analogous art, Meyer teaches an invention for retransmission of erroneous data wherein a protocol stack with many layers can be implemented in any layer including the L2 layer (para 37, 40-41 - Every transmitter ST, ST' receives service data units (SDU) from a higher protocol layer or from an interworking function and transmits them in one or more protocol data units (PDU) to the corresponding protocol layer of the receiver SR, SR', SR''. In the example, the protocol stack comprises a physical layer L1, a link layer L2, a convergence protocol CP for the wireless link WL, the Internet Protocol IP, the User Datagram Protocol UDP and the Real Time Protocol RTP, which receives the data from the application at the transmitter ST and forwards it to the application at the receiver SR, SR''. Data is transmitted over links in the networks FN1, FN2 including wireless link WL, which may all introduce errors into the transmitted data, e.g. if packets are dropped due to congestion in a network FN1, FN2 or due to a transmission error on the wireless link WL. To recover from the errors, the ARQ protocol applies the proposed method. If several ARQ protocols are present, it is possible that several protocol layers perform the proposed method, e.g. both the transport layer and the link layer. The level of reliability requested by the application is mapped to a reliability threshold at the protocol layer applying the proposed method. The reliability threshold corresponds to the acceptable level of errors and is below the value corresponding to error-free data, e.g. below 100% if the reliability threshold represents the required fraction of correct data. If several protocol layers perform the method, the thresholds may differ for the layers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran, Chuah, Simu, and Sachs’ invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and removing packet data from cache after the packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Meyer’s invention for retransmitting packet data to a group of requesting receivers missing information from a shared cache and wherein L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks in order to use a proposed protocol adapted to the requirements of a plurality of applications.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Chuah et al., US 7,894,468B2 (hereafter Chuah) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu) and in further view of Sachs; Joachim et al. US 20060154603 A1 (hereafter Sachs) and in further view of Aloni; Eliezer et al. US 20070070901 A1 (hereafter Aloni).
Regarding claim 20, “wherein payload data is buffered in a dedicated memory instead of a cache or a primary memory of said server” wherein the prior art to Oran, Chuah, Simu, and Sachs disclose the payload data is stored in a memory such as cache, the applicant claims a “dedicated memory.” However, a person of ordinary skill in the art would have understood that a cache for storing the payload data is memory that is dedicated for storing payload data corresponding to the multicast data of for example Oran element 22. In an analogous art, Aloni discloses a dedicated memory 116 for providing buffers for context and/or data for TCP data comprising retransmission segments (para 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran,Chuah, Simu, and Sachs’ invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and then removing packet data from cache after the retransmitted packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Aloni’s device for managing retransmission packets and acknowledgments comprising dedicated buffer memory for storing TCP packets in order to implement a device with a hardware architecture that is able to improve the management for offloading TCP/IP functionality to dedicated network processing hardware because the prior art has identified a known problem with limited memory bandwidth that improves when buffer memories are embedded within the networking device as recognized by Aloni. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421